Dewey, J.
A scire facias issued from the Boone Circuit Court on the transcript of a judgment and proceedings of a justice of Clinton county certified by him to that Court. The *580object of the scire faoias was to procure an execution against, the real estate of the judgment-debtor. Judgment of execution by default against the defendant below.
B. A. Lockwood and W. M. Jenners, for the plaintiff.
W. W. Wick, for the defendant.
We do not think that this judgment can be sustained. The-Circuit Court had no jurisdiction of the cause. We have two-statutes on the subject of certifying the judgments and proceedings of justices of the peace to the Circuit Courts, for the purpose of procuring execution against the real estate of the-judgment-debtor. One of them requires the clerk of the Circuit Court to enter on his docket and order book the transcript of the judgment, and makes the judgment a lien on the real estate of the debtor from the time of such entry on the order-book. It also provides for the issuing of a scire facias on the-certified proceedings of thejustice for the purpose of procuring an execution. This statute expressly confines the jurisdiction in these cases to the Circuit Court of the county in which the justice’s judgment was rendered. R. S., 1838, p. 135. The other statute authorizes the scire Jacias io issue upon the filing; of the justice’s transcript in the Circuit Court, but says nothing on the subject of a lien, nor does it designate the Court to which the transcript shall be certified. R. S., 1838, p. 375. We do not conceive that it was the design of the Legislature to give jurisdiction in these cases to one Court, when the transcript is entered on the docket and order book, and to another, when it is only filed in the clerk’s office. It is our opinion that justices’ transcripts of their judgments and proceedings can be certified, for the purpose of procuring execution against the real estate of the judgment-debtor, only to the Circuit Court of the county in which the judgment was rendered.
*Per Curiam,.—The judgment is reversed with, costs. Cause remanded, &c.